Title: To James Madison from James Madison, Sr., 17 February 1794
From: Madison, James, Sr.
To: Madison, James


Letter not found. 17 February 1794. Acknowledged in JM to James Madison, Sr., 10 Mar. 1794. Asks JM to make inquiries in Philadelphia about purchasing a piano for his sister Frances Taylor Madison. Requests advice on building a gristmill. Asks for information about a threshing mill (probably the model recently procured by Jefferson). Informs JM that apple trees have been purchased. Inquires about Edmond Charles Genet.
